Marshals Association. Clark County refused the Step 2 hearing request,
                   asserting that it was not a party to the EJDC's memorandum of
                   understanding.
                                Fox filed suit, asking the district court to compel Clark County
                   to abide by the memorandum of understanding. Clark County moved to
                   dismiss, arguing that it was not Fox's employer. The EJDC intervened
                   and agreed with Clark County that it, not the county, employed the
                   deputy marshals. The district court decided in favor of Fox, finding that
                   Clark County and the EJDC were de facto co-employers, • that Clark
                   County gave the EJDC apparent authority to bind Clark County to the
                   memorandum of understanding, and that due process requires that Fox
                   receive a Step 2 hearing. Both EJDC and Clark County filed separate
                   appeals.
                                The district court reasoned that Clark County could be bound
                   to the memorandum of understanding signed by the EJDC because Clark
                   County's letter of agreement relinquished authority to the EJDC. The
                   district court thus concluded that due process requires Clark County to
                   provide Fox with a Step 2 hearing or its functional equivalent.
                                We fail to see how Clark County is bound by the memorandum
                   of understanding. Clark County was not a party to the memorandum. It
                   therefore cannot be held liable for not complying with the memorandum's
                   provisions. See Cnt,y. of Clark v. Bonanza No. 1, 96 Nev. 643, 648-49, 615
P.2d 939, 943 (1980) ("As a general rule, none is liable upon a contract
                   except those who are parties to it.").
                               The district court's conclusions of law briefly mention a theory
                   of liability based on apparent authority. Apparent authority prevents a
                   party from denying agency when its conduct has cloaked the agent with

SUPREME COURT
        OF
     NEVADA

                                                            2
(l) 1947A    Ae9
                 apparent authority to act on the party's behalf.   Tsouras v. Sw. Plumbing
                 & Heating, 94 Nev. 748, 751, 587 P.2d 1321, 1323 (1978).
                             Here, the EJDC is not an agent, real or apparent, of Clark
                 County. Even assuming that Clark County is a co-employer, which we
                 decline to decide today, Clark County's letter of understanding did not
                 give the EJDC authority to bind Clark County into another agreement. In
                 the letter of understanding, "the court" adopted the Clark County Merit
                 Personnel System, but Clark County did not give any authority to the
                 court.
                             The record does not show that Clark County gave real or
                 apparent authority to the EJDC to bind Clark County to the memorandum
                 of understanding. The district court's order does not explain how, without
                 this apparent authority, Clark County could be bound by the
                 memorandum of understanding to which it did not agree.
                             Fox should have asked the EJDC to proceed with his post-
                 termination hearings under the memorandum of understanding. If the
                 EJDC was not receptive to such a request, he could have sued the EJDC to
                 enforce any right to a Step 2 hearing that he might have under the
                 memorandum. As it is, Fox sued Clark County to enforce an agreement to
                 which Clark County was not a party. But the record does not show how
                 Clark County could be liable under this agreement. The district court
                 therefore erred by granting Fox's motion for summary judgment.
                 Fox's NRS 289.120 claim
                            Fox argues, in his petition for rehearing, that this court should
                 remand the case because his NRS 289.120 claim was not resolved. He
                 asserts that the district court dismissed his claim without prejudice
                 because he did not yet exhaust his administrative remedies. He argues

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 that, now that he does not have an administrative remedy, the case should
                 be remanded for the district court to consider his NRS 289.120 claim. We
                 agree. Therefore, we amend our previous order reversing the district
                 court's order in its entirety and instead reverse in part the district court's
                 order granting summary judgment and remand for further proceedings on
                 the NRS 289.120 claim. 2 Wood v. Safeway, Inc., 121 Nev. 724, 729, 121
P.3d 1026, 1029 (2005) (stating that this court reviews summary
                 judgments de novo). Accordingly, we •
                               ORDER the judgment of the district court REVERSED IN
                 PART AND REMAND this matter to the district court for proceedings
                 consistent with this order. We DENY Fox's petition for a rehearing.



                                                                      C.J.
                                           Hardesty



                 Parraguirre                                 Douglas

                                                                 cyae
                                                             Saitta




                 2   The remaining claims in Fox's petition lack merit.

SUPREME COUFtT
        OF
     NEVADA
                                                        4
(0) 1947A
                   cc:   Chief Judge, The Eighth Judicial District Court
                         Hon. Charles M. McGee, Senior Judge
                         Kamer Zucker Abbott
                         Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                         Law Office of Daniel Marks
                         Eighth Judicial District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                      5
((I) 1947A    e■